      Case: 4:18-cv-01900-HEA Doc. #: 1 Filed: 11/07/18 Page: 1 of 7 PageID #: 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI

                              ST. LOUIS/EASTERN DIVISION

                                   CASE NO.: 4:18-cv-1900


GARY GUY,

                Plaintiff,
vs.

J&J DISTRIBUTION, LLC,

            Defendant.
_______________________________________________/

                                         COMPLAINT
                                     {Jury Trial Demanded}

         Plaintiff, GARY GUY, for his Complaint against J&J DISTRIBUTION, LLC states and

alleges as follows:

                                           SUMMARY

         1.       J&J DISTRIBUTION, LLC (hereinafter “Defendant”) required and/or permitted

GARY GUY (hereinafter “Plaintiff”) to work approximately 40 hours per week but refused to

compensate Plaintiff his proper compensation for one week of work.

         2.       Defendant’s conduct is in violation of the Fair Labor Standards Act (FLSA) and

the Missouri Minimum Wage Law (MMWL), which requires employers to compensate

employees the minimum wage for all hours worked. See, 29 U.S.C. § 206(a) and § 290.500

RSMo. et seq.

         3.       Plaintiff, GARY GUY, is a FLSA covered employee who was not fully

compensated for the hours he worked, as required by law, for which he now seeks recovery.
   Case: 4:18-cv-01900-HEA Doc. #: 1 Filed: 11/07/18 Page: 2 of 7 PageID #: 2




                                   JURISDICTION AND VENUE

        4.       This Court has jurisdiction over the subject matter of this action under 29

U.S.C. § 201, et seq. and 28 U.S.C. § 1331. The Court has subject matter jurisdiction over the

state law claims pursuant to 28 U.S.C. § 1367.

        5.       Venue is proper in the Eastern District of Missouri because Defendant engages

in business here and a substantial part of the events or omissions giving rise to Plaintiff’s claims

occurred in this district.

                                          THE PARTIES

        6.       Plaintiff, GARY GUY, is a resident of St. Louis, Missouri.

        7.       Defendant, J&J DISTRIBUTION, LLC is a domestic limited liability company

operating in Missouri. Service of process may be had on Defendant’s registered agent, Johnny

Lyn Wiggins, 1704 Woodwind Dr., Imperial, MO 63052, or wherever he may be found.

                                           COVERAGE

        8.       Defendant, J&J DISTRIBUTION, LLC is an enterprise that engages in

commerce or in the production of goods for commerce.

        9.       Defendant acted, either directly or indirectly, in the interest of an employer with

respect to the Plaintiff.

        10.      Accordingly, Defendant is both a covered “enterprise” and an “employer” under

the FLSA.

        11.      Defendant has had, and continues to have, an annual gross income of sales made

or business done of not less than $500,000.




                                                 2
   Case: 4:18-cv-01900-HEA Doc. #: 1 Filed: 11/07/18 Page: 3 of 7 PageID #: 3




       12.      Upon information and belief, at all times material to this Complaint, J&J

DISTRIBUTION, LLC, has employees, including Plaintiff, who handled goods or materials

moved in interstate commerce, including, but not limited to, telephones and equipment

manufactured in other states.

       13.      At all times material hereto, in furtherance of Defendant’s operations, Plaintiff

individually engaged in interstate commerce by regularly and routinely utilizing

instrumentalities of interstate commerce, such as roadways, thus affording Plaintiff the

protections of the FLSA. Plaintiff was required to travel on roadways daily to deliver

newspapers for Defendant.

                                   FACTUAL ALLEGATIONS

       14.      Defendant J&J DISTRIBUTION, LLC is a newspaper delivery company

operating in Missouri.

       15.      Defendant employed Plaintiff, GARY GUY, as a delivery driver from on or

about August 1, 2018 through on or about September 17, 2018.

       16.      Plaintiff worked an average of forty (40) hours per week for Defendant.

       17.      Defendant compensated Plaintiff $489.00 per week for all hours worked.

       18.      During his employment with Defendant, Plaintiff was suffered or permitted to

work forty (40) hours in a workweek for Defendant without proper minimum wage

compensation.

       19.      Defendant refused to compensate Plaintiff his paycheck from his first week of

employment.




                                               3
   Case: 4:18-cv-01900-HEA Doc. #: 1 Filed: 11/07/18 Page: 4 of 7 PageID #: 4




                                        CAUSES OF ACTION

                                   COUNT I
               VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                              (MINIMUM WAGE)

       20.       Plaintiff reavers and realleges paragraphs 1-19 above.

       21.       At all relevant times Plaintiff has been entitled to the rights, protections, and

benefits provided under the FLSA, 29 U.S.C. §§ 201, et seq.

       22.       Defendant’s failure to pay compensation to Plaintiff violates the FLSA.

       23.       Plaintiff is not exempt from the right to receive the appropriate minimum

wage or overtime pay under the FLSA.

       24.       As a result of Defendant’s failure to compensate its employees,

including Plaintiff, Defendant has violated—and continues to violate—the FLSA, 29

U.S.C. §§ 206(a)(1)(C).

       25.       Accordingly, Plaintiff is entitled to complete compensation for hours worked.

       26.       Additionally, Plaintiff is entitled to an amount equal to unpaid wages, liquidated

damages, as well as reasonable attorney’s fees and costs of this action as provided by 29 U.S.C.

§ 216(b).

       27.       Defendant has acted neither in good faith nor with reasonable grounds to

believe that its actions and omissions were not a violation of the FLSA, and as a result, Plaintiff

is entitled to recover an award of liquidated damages in an amount equal to the amount of unpaid

wages described pursuant to 29 U.S.C. § 216(b).

       28.       Alternatively, should the Court find Defendant acted in good faith and that it

had reasonable grounds to believe that its actions and omissions were not a violation of the

FLSA, Plaintiff is entitled to an award of prejudgment interest at the applicable legal rate.

                                                 4
   Case: 4:18-cv-01900-HEA Doc. #: 1 Filed: 11/07/18 Page: 5 of 7 PageID #: 5




       29.       Plaintiff is entitled to have the limitations period extended to three years

because Defendant’s actions were willful. 29 U.S.C. § 216(b).

       WHEREFORE, Plaintiff demands judgment against Defendant plus costs, reasonable
attorney’s fees, and such other remedies as the court deems just and appropriate

                               COUNT II
    FAILURE TO PAY OVERTIME WAGES IN VIOLATION OF MISSOURI LAW

       30.       Plaintiff re-allege and incorporates paragraphs 1 through 19 as if fully set forth.

       31.       At all relevant times herein, Plaintiff has been entitled to the rights, protections,

and benefits provided under the MMWL.

       32.       The MMWL regulates, among other things, the payment of minimum wages by

employers, subject to limited exemptions not applicable herein. §§290.500(3) and (4),

290.505.1, RSMo.

       33.       During all times relevant to this action, Defendant was the “employer” of

Plaintiff within the meaning of the MMWL. § 290.500(3), (4), RSMo.

       34.       During all times relevant to this action, Plaintiff was an “employee” within the

meaning of the MMWL. § 290.500(3) RSMo.

       35.       Pursuant to the MMWL, employees are entitled to be compensated at a rate of

not less than the federal minimum wage. § 290.263, RSMo.

       36.       Plaintiff is entitled to damages equal to all unpaid overtime wages due within

the two years preceding the filing of this Complaint plus periods of equitable tolling, along with

an additional equal amount as liquidated damages. § 290.527, RSMo.

       37.       Plaintiff is entitled to an award of pre-judgment and post-judgment interest at

the applicable legal rate.

       38.       Defendant is liable under § 290.527, RSMo. for Plaintiff’s costs, expenses, and

                                                  5
    Case: 4:18-cv-01900-HEA Doc. #: 1 Filed: 11/07/18 Page: 6 of 7 PageID #: 6




reasonable attorneys’ fees incurred in this action.

                                        COUNT III
                                   BREACH OF CONTRACT

         39.      Plaintiff reavers and realleges paragraphs 1-19 above.

         40.      Defendant entered into a contract to pay Plaintiff’s wages for services

performed.


         41.      Plaintiff performed under the said oral contract when he provided services for

Defendant to its customers, and Defendant breached the contract when it failed to compensate

Plaintiff any wages whatsoever for those services provided.

         42.      Plaintiff has been damaged as a result of Defendant’s failure to pay the agreed

upon wages.

         WHEREFORE, Plaintiff demands judgment against Defendant for unpaid breach of

contract damages and such other remedies as the court deems just and appropriate.

                                         COUNT IV
                                    UNJUST ENRICHMENT

         43.      Plaintiff reavers and realleges paragraphs 1-19 above.

         44.      Plaintiff conferred a benefit on Defendant when Plaintiff completed the job for

the benefit of Defendant.

         45.      Defendant had knowledge of the benefit Plaintiff conferred upon it, accepted

the benefit conferred by Plaintiff and has failed to pay Plaintiff.

         46.      The circumstances are such that it would be inequitable for the Defendant to

retain the benefit without paying the Plaintiff the compensation owed.

         WHEREFORE, Plaintiff demands judgment against Defendant for actual damages and

costs.
                                                  6
   Case: 4:18-cv-01900-HEA Doc. #: 1 Filed: 11/07/18 Page: 7 of 7 PageID #: 7




                                               PRAYER

       WHEREFORE, Plaintiff respectfully requests judgment be entered in his favor awarding

him:

         A.    compensation for all unpaid hours worked at his agreed upon rate of pay;

         A.    compensatory damages owed to him under the MMWL;

         B.    an equal amount as liquidated damages as allowed under the FLSA;

         C.    damages accrued for a three-year period;

         D.    reasonable attorneys’ fees, costs, and expenses of this action as provided by the

               FLSA; and

         E.    pre-judgment and post judgment interest at the highest rates allowed by law; and

               such other relief as to which Plaintiff may be entitled.

                                     DEMAND FOR JURY TRIAL

       Plaintiff hereby requests a trial by jury of all issues so triable.


                                               Respectfully submitted,

                                               GOLDBERG & LOREN, PA
                                               By: /s/ James M. Loren, Esq.
                                               James M. Loren
                                               Attorney-in-charge
                                               FL Bar No.: 55409
                                               George Z. Goldberg
                                               FL Bar No.: 31186
                                               1776 N. Pine Island Rd., Suite 224
                                               Plantation, Florida 33322
                                               Main Phone: 800-719-1617
                                               Facsimile:     (954) 585-4886
                                               jloren@goldbergloren.com
                                               ggoldberg@goldbergdohan.com
                                               Attorneys for Plaintiff



                                                   7
